UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4487


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TAMARA WILLIAMS-KELLY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:16-cr-00036-FDW-DSC-1)


Submitted:   January 31, 2017             Decided:   February 7, 2017


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Parke Davis, Acting Executive Director, Ann L. Hester,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte,
North Carolina, for Appellant. Jill Westmoreland Rose, United
States Attorney, Amy E. Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tamara      Williams-Kelly       pleaded          guilty     to   conspiracy       to

distribute and possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846 (2012); possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a) (2012);

conspiracy        to    import     cocaine        into     the    United      States,     in

violation of 21 U.S.C. §§ 952(a), 963 (2012); and importation of

cocaine    into        the   United    States,      in     violation     of    21    U.S.C.

§§ 952(a),        960(a)      (2012).         The        district    court       sentenced

Williams-Kelly to 30 months of imprisonment and she now appeals.

For the reasons that follow, we affirm.

       Williams-Kelly first challenges the district court’s denial

of her request for a mitigating role reduction in her offense

level.     In reviewing the district court’s calculations under the

Guidelines, “we review the district court’s legal conclusions de

novo     and     its    factual    findings         for    clear     error.”         United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal

quotation marks omitted).              We will “find clear error only if, on

the entire evidence, we are left with the definite and firm

conviction       that    a   mistake    has       been    committed.”         Id.   at   631

(internal quotation marks omitted).

       “Section 3B1.2 of the Sentencing Guidelines provides for

various        reductions     to   a    defendant’s         offense      level      if   the

defendant played a part in committing the offense that makes

                                              2
[her] substantially less culpable than the average participant”

in the criminal activity.                  United States v. Powell, 680 F.3d

350, 358 (4th Cir. 2012) (internal quotation marks omitted).                               A

defendant may receive a four-level reduction in offense level if

she    was    a    minimal    participant        in     the     criminal     activity,     a

two-level         reduction    if    she   was    a     minor     participant,       and   a

three-level reduction if her participation fell between minimal

and minor.         U.S. Sentencing Guidelines Manual § 3B1.2 (2016).                        A

minimal      participant      is    one    who    plays     a   minimal      role   and    is

plainly      among    the     least    culpable       of      those   involved      in    the

offense.       USSG § 3B1.2 cmt. n.4.                 A minor participant is less

culpable than other participants in the criminal activity, while

not among the least culpable.               USSG § 3B1.2 cmt. n.5.

       The Guidelines commentary specifies that the inquiry should

be fact-specific and based on the totality of the circumstances.

USSG   § 3B1.2       cmt.     n.3(C).       The    commentary         also    provides     a

non-exhaustive         list    of     factors      to      consider    in     determining

whether to apply a mitigating role reduction, including:

       (i) the degree to which the defendant understood the
       scope and structure of the criminal activity;

       (ii) the degree to which the defendant participated in
       planning or organizing the criminal activity;

       (iii) the degree to which the defendant exercised
       decision-making authority or influenced the exercise
       of decision-making authority;

       (iv) the nature               and    extent of the defendant’s
       participation in             the    commission of the criminal
                                             3
       activity, including the acts the defendant performed
       and the responsibility and discretion the defendant
       had in performing those acts; [and]

       (v) the degree to which the defendant stood to benefit
       from the criminal activity.

Id.    A defendant who did not have a proprietary interest in the

criminal activity but is simply paid to perform certain tasks

should be considered for a reduction, and “[t]he fact that a

defendant performs an essential or indispensable role in the

criminal activity is not determinative.”                        Id.

       The   defendant       bears     the     burden       of        demonstrating        by    a

preponderance        of     the     evidence       that     she       is      entitled     to    a

mitigating role adjustment.                  Powell, 680 F.3d at 358-59.                        We

have reviewed the record and the relevant legal authorities and

conclude     that     the     district        court       did     not        err   in    denying

Williams-Kelly’s request for a mitigating role reduction.

       Williams-Kelly        also     seeks        on     appeal        to     challenge        the

district court’s denial of a downward departure for aberrant

behavior     under    USSG        § 5K2.20.        “We     are    unable,          however,     to

review a sentencing court’s decision not to depart unless the

court mistakenly believed that it lacked the authority to do

so.”     United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).       Here,    it    is     clear   that     the     district          court     did     not

misapprehend         its     authority        to        grant      such        a    departure.




                                              4
Therefore, Williams-Kelly “cannot contest on appeal the court’s

failure to depart downward.”         Id. at 306.

     Accordingly, we affirm the judgment of the district court.

We grant Williams-Kelly’s motion to expedite the decision to the

extent   that   the   appeal   has   been   decided   as   expeditiously   as

possible given this court’s caseload.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid in the decisional process.

                                                                   AFFIRMED




                                       5